Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 Sep 22 has been entered.

	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes applicant’s newly submitted IDS, notably Porikli et al., US 20080056568 discloses the subtracting step as claimed. 
	Specially, Porikli disclose which discloses comparing a visible and infrared image to determine a difference between pixels (identify pixels that change ) (Abstract, para 23, 28-29).   As noted changed pixels may include shadow pixels, reflectance pixels and true foreground pixels, where the system can discard (remove, subtract) the shadow and/or reflectance pixels which allows the system to identify/detect the object (true foreground pixels). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 13-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US 20200134345 and Porikli et al., US 20080056568. 
In considering claim 1, 
	
    PNG
    media_image1.png
    507
    655
    media_image1.png
    Greyscale

	
	The examiner notes comparing different exposure (including IR and non-IR) images to determine difference between captured images is conventional in the art.
	The examiner evidences Joshi et al., US 20200134345, which discloses such comparing an IR captured image with a non-IR captured image (Fig 4b, para 6 for example and IR light sources (115a/b Fig 1)). 

    PNG
    media_image2.png
    813
    563
    media_image2.png
    Greyscale

	A disclosed by Joshi, one light source (IR or visible) is turned on while the other is turned off, where the different exposure frames/images (one IR one visible) are compared (para 27-29)

	a) the one or more infrared emitters would be met by the IR light source (step 465)
	b) the claimed sensor…is met by camera 105 (Fig 1)
	c) the claimed controller...is met by computing device 500 (Fig 5) which include a processor 502 and high (508) and low speed controllers (512), based upon the pixel domain (para 28 and 43) to identify whether a person in the captured image is representative of a live person and if so determining if the live person is authorized for entry (para 31, 36).
	Regarding activate and deactivate, as noted above Joshi discloses turning on and off the light source (IR and/or visible), where activate or deactivate would be met by the on or off, for the immediate benefit of power conservation and ensure no residual/artifacts/noise/disruptions in the captured image from a light source that is not being used, as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Regarding the newly amended (added):

    PNG
    media_image3.png
    65
    611
    media_image3.png
    Greyscale

	The examiner notes when comparing 2 images, notably a visible and non-visible (IR) image, it is known to detect/identify changes between such images which may include the object/person (foreground) and/or other information such as pixels which may affect the identification of the person/object, such as shadow and/or reflectance pixels. 
The examiner incorporates Porikli et al., US 20080056568 which discloses discarding (subtracting) such pixels in order to isolate the object/person for detection/identification.  
	Specially, Porikli disclose which discloses comparing a visible and infrared image to determine a difference between pixels (identify pixels that change ) (Abstract, para 23, 28-29).   As noted changed pixels may include shadow pixels, reflectance pixels and true foreground pixels, where the system can discard (remove, subtract) the shadow and/or reflectance pixels which allows the system to identify/detect the object (true foreground pixels). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Porikli into Joshi, for the advantage(s) as noted above, notably to reduce the number of pixels (that have changed) that are not the object/person itself for easier identification. 

	In considering claim 2, 
	As noted by Joshi, the captured images include object reflecting IR light. (paras 21, 25). 
	 
	In considering claim 4, 
	As noted above in claim 1, the system performs IRIS (eye) detection. 
	In considering claim 5, 
	As noted a first image and then a second image is captured, meeting the over a predetermined temporal period, predetermined as disclosed is the time between the captured frames, thus being met by Joshi.
	In considering claim 6, 
	As noted by Joshi, the images are one after the other, thus consecutive as claimed. 
	In considering claim 7, 
	Joshi does not explicitly recite the intended use in a vehicle, however the examiner notes, proper authentication/identification whether in a building or vehicle, provide the same result, proper authentification, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date for the same advantages as noted above. 
	In considering claim 8, 
	As noted in claim 1, pixel from the first image (IR) are compared/correlated with pixels from the 2nd image (visible light, non-IR) (para 25).
	In considering claim 9,
	As noted in claim 1, different illumination/wavelengths are used to determine/identify the similarities/differences between images. 

	In considering claim 10, 
	Refer to claims 1-2. 
	The examiner notes the combination does not explicitly recite the modulation of the light, however the modulation, whether using a SLM, PWM or some other device to modulate the light are considered conventional, since they produce expected results, a desired beam/light thus the examiner takes “OFFICIAL NOTICE” regarding such, thus being an obvious modification to one of ordinary skill in the art before the claimed effective filing date for the advantages as noted above. 
	Regarding the newly amended limitations:
	Regarding the relationship of a reflection from the one or more emitters, as noted above  Porikli disclose changed pixels may include shadow pixels and reflectance (para 37-39 and 44) which can be discarded (subtracting) from the pixel set used to identify/detect the object. 
	As noted by Joshi, the captured images include object reflecting IR light. (paras 21, 25). 
	Regarding the location, it is noted that Joshi discloses the system may be deployed at various locations to authenticate users (para 20, 31) and where the system can include GPS and additional navigation and located related data (para 57). 
	One of ordinary skill in the art would be motivated to combine the teachings to ensure proper identification of a user/object and additionally to position/location data which provides additional information to the system/user when needed. 
	
	In considering claim 13, 
	Joshi discloses the system may use biometric authentication include eye-print recognition (para 19, 22, 23, 27) in order to identify the person/user. 
	In considering claim 14, 
	Refer to claims 1 and 10. 
	Regarding the newly amended limitations:
	Regarding the set of pixels correspond to a pronounced response areas demonstrating a reflection corresponding to intensity of illumination as noted above  Porikli discloses changed pixels may include shadow pixels and reflectance (para, 34—35,  37-39 and 44) pixels which can be identified based upon intensity values/constraints, where such pixels can be discarded (subtracted).  
	As noted by Joshi, the captured images include object reflecting IR light. (paras 21, 25), including edges and or areas that have a marked change in pixel intensity. 
	Regarding the location, it is noted that Joshi discloses the system may be deployed at various locations to authenticate users (para 20, 31) and where the system can include GPS and additional navigation and located related data (para 57). 
	One of ordinary skill in the art would be motivated to combine the teachings to ensure proper identification of a user/object and additionally to position/location data which provides additional information to the system/user when needed. 

	In considering claim 15, 
	Refer to claims 8 and 9. 
	In considering claim 16, 
	As noted by Joshi a threshold (para 26). 
	
    PNG
    media_image4.png
    108
    787
    media_image4.png
    Greyscale

	 
	In considering claim 18, 
	Refer to claim 7. 
	In considering claim 19, 
	Joshi does not disclose the resolution of the image sensor, however one of ordinary skill in the art would readily recognize, depending upon the intended use/application/resources would determine how much or less is needed, thus being an obvious measure to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 20, 
	Joshi discloses a scanning/identification apparatus, where one of ordinary skill in the art would recognize depending upon the setup/location would determine the location/position of the sensors, being an obvious measure to implements as noted in MPEP 2144.04 location of parts to perform an intended result.

 Claims 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Joshi et al., US 20200134345 and Porikli et al., US 20080056568 in view  WATSON et al., US 20200154024.

	In considering claim 17, 
 	The combination does not explicitly recite a sine varying intensity or the 4.5x frame rate of the image sensor, however the examiner notes varying a light source (IR or non-IR) by a sine wave is conventional, since that turns on/off (alternates) the sequence and image/light source wherein if the light source period is longer (or 4.5x) that of the camera frame rate, then adequate sampling can be performed.  The examiner notes based upon 4.5 as claimed, the disclosure has not identified any criticality (see MPEP 2144.05 regarding criticality) with this number, and thus the examiner is taking the position that varying the length/times of sources and sensor provide expected results and thus the examiner takes “OFFICIAL NOTICE” regarding a sine wave and shorter periods for the sensor/camera which would provide the advantages/benefit as noted above, thus being obvious measures to one of ordinary skill in the art before the effective filing date of the invention.  
	The examiner evidences: 
	WATSON et al., US 20200154024 which discloses a time-varying illumination which is significantly higher than that of the frame rate of the image sensor. 
	
    PNG
    media_image5.png
    46
    309
    media_image5.png
    Greyscale


	The motivation to modify the above combination with WATSON would provide the advantages as noted above and thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Where one of ordinary skill in the art recognizes that significantly higher may include multiples of 2x, 3x, 4x, 4.5x etc.  depending upon the environment/setting/precision of the system and respective rates implemented.  As noted in the rejection, the applicant did not identify/respond to the “criticality” of 4.5, and thus the examiner’s position is that 4.5 is also included in substantially higher as noted above.

Conclusion
	 The examiner notes regarding applicant’s previous remarks on a pixel-by-pixel difference between 2 images is noted by:
US 20160366348 (para 304)
US 7,683,326 (commonly assigned) 
	
    PNG
    media_image6.png
    265
    416
    media_image6.png
    Greyscale

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P YENKE whose telephone number is (571)272-7359.  The examiner can normally be reached on Typically 8:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422